DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 11 and 13-14 are pending and under examination, with claims 15-17 and 19-22 withdrawn as drawn to a non-elected invention. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/10/2021 has been entered.
Claim Objections
Claim 11 is objected to because of the following informalities: “the probe unit” in lines 6 and 8 should read “the integrated probe unit” as to most clearly refer to the previously-recited element in the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lapetina et al. (US Patent No. 4,540,981), hereinafter Lapetina, in view of Cronin et al. (US Patent No. 9,643,152), hereinafter Cronin.
Regarding claims 11 and 13-14, Lapetina discloses the production of a container (1:53-2:11) having (c) an integrated probe unit (either element 2, or element 144 can read on the probe unit) (2:40-2:55) at the wall of a container (20) that includes a membrane (‘diaphragm’ 104 or ’gasket’ 108) formed in the wall adjacent the probe unit, with a total lesser thickness than the wall (20) (Fig. 2; 2:65-3:34), such that upon excitation of the membrane, the thinner wall of the membrane has attenuated oscillations (3:20-3:21) transferred to the wall of the container, and the integrated probe unit passes through the wall (20) at the membrane (104) as is shown in Fig. 2. 
It is noted that the claim recites “wherein the probe unit is an oscillating fork, a horn antenna, a TDR-rod, or a Coriolis mass flow rate measurement device or wherein the container includes a membrane formed in the wall adjacent the probe unit . . .” (emphasis added). As such, the broadest reasonable interpretation of the claim does not have to positively include one of the 
Lapetina does not explicitly disclose the steps of (a) and (b) of creating a 3d model of a container and producing the container and integrated probe unit by additively manufacturing as is claimed in claims 11, 13-14. 
However, Cronin discloses a method of creating a reaction vessel (title, abstract) comprising: (a) creating a three-dimensional model (Cronin, 44:43-44:47 discusses the CAD software used to create the reaction vessels of the disclosure) including an integrated electrode (similar to “integrated probe unit”) disposed on or in a wall of the vessel (25:29 and/or 25:38-25:43) in a “predetermined position”, and (b) producing the vessel and probe using plastic freeforming (44:20-44:23) (claim 14) or fused deposition modeling/multi-jet modeling (‘layer-by-layer’ – see par. 0018 of Applicant’s specification) [Cronin, 19:21-19:33; 19:46-19:65 (multi-jet); 29:61-30:1] (claim 13) via additive layer manufacturing methods according to the created model above. 
Lapetina discloses a “base” method of producing a vessel having an integrated probe unit for measuring a signal with respect to the contents of the vessel (Lapetina, abstract) but does not specify the mode of production of the vessel/container. Cronin discloses an “improvement” to the “base” method above that has been improved in the same way as the claimed invention in that it designs and models a similar type of vessel/container as Lapetina, and subsequently 3d prints the modeled vessel after creating a model of the product being produced. 
One of ordinary skill in the art in applying the 3d design and printing techniques of Cronin would have come up with predictable and expected results with a reasonable expectation of success in using these techniques in accordance with Lapetina above as both references are involved in producing/designing similar types of containers for liquids. Therefore, it would have been obvious to one of ordinary 
Response to Arguments
Applicant’s arguments with respect to claims 11 and 13-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232.  The examiner can normally be reached on Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 
/ANDREW D GRAHAM/Examiner, Art Unit 1742